In his motion for rehearing appellant insists that we were in error in holding that the accomplice witness, Joe Collier, was sufficiently corroborated. We deem it unnecessary to again set out the testimony. Suffice it to say that we have re-examined the record in the light of the motion and are constrained to adhere to the conclusion expressed in the original opinion.
For the purpose of showing motive, the State introduced testimony tending to show that appellant had forged the name of the deceased to a certain check. In his motion for rehearing *Page 459 
appellant asserts that it was incumbent upon the court to charge the jury that they must believe beyond a reasonable doubt that appellant committed the forgery before they could consider such evidence. We quote from the motion as follows: "This honorable court was in error in failing to reverse the judgment of conviction, because the trial court refused to instruct the jury in that portion of the court's charge, wherein it instructs the jury, limiting the evidence introduced as to the forgery of Willie Ray's name on the check, because the court did not instruct the jury, that they must believe, beyond a reasonable doubt, the defendant committed the forgery, before they could consider said evidence." It does not appear that appellant excepted to the charge on the ground that it failed to embrace such an instruction, nor did he present to the court a requested instruction relative to the matter.
Appellant also insists that, in limiting the testimony touching the alleged forgery of the name of the deceased, the court assumed that appellant committed the forgery. We find no such assumption in the limiting charge.
Appellant next contends that his bill of exception No. 1 reflects reversible error. It is shown in said bill that an attorney testified on cross-examination by the State that he had filed a suit for the appellant against a bank to enjoin payment of a cashier's check. Appellant objected to this testimony upon the ground, among others, that it tended to establish or prove that appellant had acted dishonestly and was, in effect, an attempt to put his character in issue. We perceive nothing in the testimony set forth in the bill of exception that was calculated to lead the jury to believe that appellant had acted dishonestly, nor can it be said that the effect of such testimony was to place in issue the character of the appellant. We find the following recital in the bill: "The evidence did not in any wise establish that the matter in controversy in the law suit between the defendant and the bank was the money alleged to have been embezzled by the defendant from Willie Ray. * * *." This statement is not sufficient to negative the materiality and relevancy of the testimony elicted from said attorney. As far as the bill reflects the matter, proof that appellant filed suit against the bank might have conduced "to the proof of a pertinent hypothesis" — a pertinent hypothesis being one which, if sustained, would logically influence the issue. See Branch's Ann. P. C., sec. 97. We think the bill of exception fails to reflect error.
If the reception of the testimony complained of in bill of exception No. 3 constituted error — and this is not conceded — *Page 460 
we think it was not of sufficient moment to warrant a reversal of the judgment.
After carefully re-examining the record, we are constrained to overrule the motion for rehearing.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.